Citation Nr: 1010405	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, claimed as a shortened right leg.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a right leg 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1987 to 
December 1991 and January 2002 to January 2003.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and July 2005 rating 
decisions by the Boise RO.  In December 2007, the case was 
remanded to schedule a Travel Board hearing, which was 
subsequently held in August 2009 before the undersigned.  
Additional evidence was submitted at the hearing with a 
waiver of initial RO consideration.  At the hearing, the 
Veteran was granted a 30-day abeyance period for submission 
of private treatment records to include an audiological 
examination.  No additional evidence was received.  A 
transcript of the hearing is associated with the claims file.

The matters of entitlement to service connection for 
bilateral hearing loss and herpes are being remanded to the 
RO.  VA will notify the Veteran if any action on his part is 
required.

FINDINGS OF FACT

1.  The Veteran's shortened right leg is a congenital or 
developmental defect, and superimposed injury or disease in 
service is not shown.

2.  Resolving reasonable doubt in the Veteran's favor, his 
thoracolumbar strain is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a shortened right 
leg are not met.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 4.9 (2009).

2.  The criteria for service connection for a low back 
disability are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

A June 2003 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, and 
the assistance that VA would provide to obtain information 
and evidence in support of his claims.  A March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards.  These matters were 
readjudicated in January and July 2008.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The RO arranged for a VA 
examination.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002).  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file show, or fail to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Shortened Right Leg

The Veteran contends that the shortening of his right leg is 
related to his military service and he presented testimony to 
this effect during an August 2009 Travel Board hearing.

Although service treatment records from both periods of 
active duty are silent for any complaints findings or 
diagnosis of a shortened right leg, other medical evidence of 
record clearly indicates that this condition exists.  In this 
regard, an April 1997 chiropractic record notes the Veteran 
had a "congenital short leg" and a December 2003 VA 
examiner diagnosed developmental shortness (3/4") of the 
right lower extremity. 
In general, congenital or developmental defects are not 
considered diseases or injuries for VA compensation purposes.  
See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  

38 C.F.R. § 3.303 draws a distinction between "defects" and 
"diseases" and, therefore, bars service connection for 
congenital or developmental "defects," but not for 
congenital, developmental, or familial "diseases."  
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).

Consideration of service connection is appropriate for 
congenital diseases where the disease process initially 
manifested itself during service or preexisted service and 
progressed at an unusually high rate.  VAOPGCPREC 1-85 (March 
5, 1985); 67-90 (July 18, 1990).  Service connection for 
congenital defects is limited to instances where during 
service the congenital defect was subjected to a superimposed 
injury or disease.  Id.  Determining whether the claimed 
disorder is a disease or defect must be determined by the 
medical record.  The VA Office of General Counsel noted that 
the U.S. Court of Appeals for the District of Columbia 
Circuit distinguished a medical "defect" as being of a 
static nature, while a "disease" is capable of improvement 
or deterioration.  VAOPGCPREC 82-90 (citing Durham v. United 
States, 214 F.2d 862, 875 (D.C. Cir. 1954); United States v. 
Shorter, 343 A.2d 569, 572 (D.C. Cir. 1975)).

The evidence of record indicates the Veteran's shortening of 
the right leg is a defect rather than a disease.  In this 
regard, the characteristics of a disease are not shown since 
the evidence does not demonstrate that his shortened right 
leg underwent any improvement or deterioration.  Thus, the 
Board concludes that the condition is static in nature and, 
therefore, it is a congenital or developmental defect.  
Consequently, service connection may not be granted unless 
there was superimposed pathology due to disease or injury 
that occurred during service.  VAOPGCPREC 82-90 (July 18, 
1990).  Notably, his service treatments records are negative 
for any indication that there was superimposed injury or 
disease to the right leg.

In light of the above, a preponderance of the evidence is 
against a finding that the Veteran's shortened right leg is 
related to his service.
Low Back Disability

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

The Veteran contends that his low back disability is related 
to his service or, in the alternative, secondary to his 
shortened right leg.  Since the decision above denies service 
connection for a shortened right leg, a threshold legal 
requirement for establishing secondary service connection is 
not met.  Accordingly, the claim of service connection for a 
low back as secondary to a shortened right leg is legally 
insufficient, and must be denied as lacking legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the 
Board will focus on service connection for a low back 
disability as being directly related to service.

It is not in dispute that the Veteran has a low back 
disability.  Notably, an April 1997 chiropractic record 
contains diagnoses of lumbar strain/sprain and thoracic 
strain/sprain.  Further, a December 2003 VA examiner 
diagnosed chronic thoracolumbar muscle strain.  What remains 
to be determined with whether such disability is related to 
the Veteran's military service.

In support of his claim, the Veteran submitted an October 
2007 letter from his private chiropractor who stated that he 
had treated the Veteran since 1996.  He stated that the 
Veteran had chronic ongoing low back pain that originated 
during his military service, approximately in 1990.  He noted 
a history in service of the Veteran working in a maintenance 
capacity on concrete, aircraft, and heavy equipment all day 
in a variety of positions that were very stressful to his low 
back.  His low back pain originated as an insidious event and 
while he had episodes of extreme pain and episodes of minimal 
discomfort, the Veteran reported that he had been aware of 
constant pain since 1990.  Over the past 2 years, the pain 
increased in intensity and frequency.

On December 2003 VA examination, the Veteran's claims file 
was reviewed and the physician noted pertinent aspects of the 
Veteran's medical history.  The Veteran reported that his low 
back pain started in the early 1990s and that he first sought 
treatment in the late 1990s.  X-rays of the thoracic and 
lumbar spine were normal and there was no evidence of 
degenerative problems or of juvenile epiphysitis.  The 
physician stated that the Veteran had a history of back pain 
in service and since and that the continuation of painful 
symptoms in the thoracolumbar area was chronic lumbar strain.  

Although the chiropractor and VA physician indicate the 
Veteran's thoracolumbar strain originated in service, his 
service treatment records are silent for complaints, 
findings, or diagnosis pertaining to his low back.  The 
opinions, therefore, rely heavily on the medical history 
provided by the Veteran.  

The Veteran, and any lay person, can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain.  Cf. Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also, Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007).  Under certain circumstances, he may also be 
competent to identify a medical condition.  
See Jandreau, 492 F.3d. at 1372.  

"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

While the Veteran is competent to comment on the symptoms he 
experienced in service and subsequent to service, the Board 
must make the determination of whether such statements are 
credible.  As noted, there is no medical evidence in his 
service treatment records that indicate the Veteran had back 
problems in service, including his evaluations which were 
negative.  However, his symptoms reportedly began in 1990.  
His testimony suggested that his back pain started due to his 
military occupational specialty, which was in air 
transportation, because it involved very physical work such 
as jumping on and off the tails of aircraft, loading 
equipment, and pitching pallets.  He stated that he never 
sought treatment because he was young and just "toughed it 
out."  Notably, a December 1991 record notes that he 
reported doing heavy lifting while in Saudi Arabia.  His 
service personnel records also show that his job involved 
loading airplanes.  In light of his duties in service and 
that he sought service connection for back problems shortly 
after he completed his second period of active duty service 
in 2003, the Board finds that his reports of continuing back 
problems in service are entirely plausible and thus patently 
credible despite the lack of documented complaints or 
findings in service.  As the Veteran's testimony is found 
credible, the opinions by the chiropractor and VA examiner 
are probative and persuasive.

In light of the discussion above, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection for thoracolumbar strain is warranted.  
Accordingly, the claim must be granted.


ORDER

Service connection for a right leg disability, claimed as a 
shortened right leg, is denied.

Service connection for a low back disability is granted.

REMAND

The Board finds that additional development is required prior 
to considering the claims of service connection for bilateral 
hearing loss and herpes.

The evidence of record contains an opinion that essentially 
establishes a nexus between the Veteran'6s left ear hearing 
loss and exposure to noise in service.  Although this opinion 
is favorable to the Veteran, it is insufficient to grant the 
claim as the January 2004 VA audiological examination 
findings show that the amount of hearing loss demonstrated 
did not rise to the level of a disability for VA purposes.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Although the Veteran's hearing loss did not meet these 
requirements on the January 2004 VA examination, the Veteran 
testified that he had a private audiological examination 
since then.  The results of this test are unknown as the 
findings are not of record and the Veteran has not submitted 
them.  These records are pertinent since they could show he 
has a current hearing loss disability, as defined; therefore, 
they should be secured.

With respect to herpes, the Veteran contends that he had this 
condition had its onset in service but that it was 
misdiagnosed.  October 1991 service treatment records show 
that the Veteran complained of a rash on the inside of his 
right leg and under the groin area.  Jock itch and popular 
rash were observed on the shaft of his penis; these 
reportedly came and went.  There was no urethral discharge or 
scrotal pathology, and lab test results were negative.  The 
assessment was tinea cruris.  He was given a cream and lab 
tests were to be repeated.  The follow-up in November 1991 
indicates that the Veteran reported that his genital lesions 
had cleared up.  He also reported that his girlfriend had 
blisters and that she had been treated.  The repeat lab test 
results were nonreactive.  

At the hearing, the Veteran submitted March 2009 treatment 
records that show he has a current diagnosis of herpes.  In 
view of the symptoms that were noted in service and the 
current diagnosis, the low threshold for obtaining a nexus 
opinion is met.  See McClendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation (by 
identifying the private audiologist and 
submitting the required release of such 
records) the RO/AMC should obtain the 
Veteran's private audiological records.

2.  The RO/AMC should review any 
additional records received and arrange 
for any further development suggested by 
the records.

3.  The RO/AMC should arrange for a VA 
examination to determine the likely 
etiology of the Veteran's herpes.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination 
and, based on such review and examination 
of the Veteran, opine as to whether the 
Veteran's herpes is at least as likely as 
not related to military service to 
includes complaints of penile lesions 
noted therein.  The examiner must explain 
the rationale for the opinion.

4.  The RO should then re-adjudicate 
these claims.  If either claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


